Citation Nr: 9909084	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
February 1996.

During the pendency of this appeal, the RO granted service 
connection for a skin disorder (tinea versicolor) and post-
traumatic stress disorder by rating decision in June 1998.  
These issues are no longer in appellate status because as of 
the date of this decision, the appellant has not filed a 
notice of disagreement regarding the ratings/effective dates 
assigned for these disabilities.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of February 
1996.  Specifically, the Board instructed the RO to schedule 
the appellant for VA compensation examinations in an effort 
to determine whether he had any disability of the eyes, skin 
or cardiovascular system (hypertension).  While examinations 
for his skin were conducted, it does not appear that 
examinations to determine the presence of hypertension or a 
disability of the eyes were scheduled and conducted.  The 
appellant's representative has specifically requested that 
this case be remanded to ensure full compliance with the 
Board's remand instructions.  The Board agrees.  Appellate 
review of this claim must be deferred pending full compliance 
with our February 1996 remand.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the United States Court of Veterans Appeals, 
renamed the U. S. Court of Appeals for Veterans Claims (the 
Court) as of March 1, 1999, vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  Accordingly, full compliance with the Board's 
remand of February 1996 [Instruction #2, pg. 4] must be 
accomplished by the RO before final appellate review by the 
Board.

Additionally, the RO is advised that in light of recent 
caselaw dealing with claims for service connection based on 
the submission of "new and material evidence," the issue of 
service connection for residuals of a right eye injury should 
be readjudicated with consideration of the new judicial 
precedent.  Specifically, red the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the appellant 
for VA compensation or fee-basis eye and 
cardiovascular examinations to determine 
the nature and extent of any disability 
of the eyes and to determine whether he 
has hypertension.  All appropriate 
diagnostic tests and studies deemed 
necessary to render a clinically-
supported diagnosis should be conducted.  
In addition, all pertinent symptomatology 
and medical findings should be reported 
in detail.  Further, each examining 
physician is specifically requested to 
proffer an opinion as to the likely 
etiology of any disability of the eyes 
and hypertension relative to the 
appellant's military service, based on a 
complete and thorough review of the 
service medical records and all other 
medical records in the claims folder.  
Each examiner should provide complete 
rationale for all conclusions reached.  
If an examiner is unable to offer an 
opinion in this regard, this fact should 
be so stated. The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examinations.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review each 
examination report to determine if it 
meets the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998); Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, 
the RO must readjudicate the claims that 
remain in appellate status, as listed on 
the title page of this REMAND.  With 
regard to the new and material evidence 
issue, the RO's readjudication of this 
claim should be in accord with the 
judicial precedent in Hodge, Elkins, 
Winters, supra.  If the decision on any 
of the appealed claims remains adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
June 1998 supplemental statement of the 
case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


